Judgment unanimously affirmed, without costs, upon conditions hereinafter mentioned. The parties now agree and we hold that the petitioners may not operate their hospital without a license issued by the Commissioner of Hospitals of the City of New York. But, having operated a hospital for sometime prior to 1956, they are entitled to a license upon proper compliance with the provisions of the New York City Hospital Code and Regulations and any properly issued variances to the same. (See Social Welfare Law, § 35-b.) The stay contained in the order to show cause, rendered May 7, 1964, by the Presiding Justice of this court, is continued until July 10, 1964, on compliance with the conditions therein specified and upon the further conditions that the petitioners shall, on or before such date, duly make applications for such variances as are required to render the hospital in full compliance with the requirements of the Hospital Code and Regulations, and, on or before such date, duly make application for a license. In the event such applications are made within the time specified, the stay shall be continued until such applications are granted or denied. Settle order on notice. Concur — Valente, J. P., McNally, Stevens, Eager and Steuer, JJ. [42 Misc 2d 902.]